Exhibit TERMINATION OF REGISTRATION RIGHTS AGREEMENT THIS TERMINATION OF REGISTRATION RIGHTS AGREEMENT (this “Termination”) is made effective as of the 8th day of April, 2008, by and among Gulf Western Petroleum Corporation (the “Company”), Metage Funds Limited (“Metage”), and NCIM Capital Limited (“NCIM”).Capitalized terms used herein but not otherwise defined herein shall have the respective meanings set forth in the Registration Rights Agreement (hereinafter defined). W I T N E S S E T H: WHEREAS, the Company, Metage and NCIM are parties to that certain Registration Rights Agreement dated as of September 10, 2007 (the “Registration Rights Agreement”); WHEREAS, under the Registration Rights Agreement, the Company was required to file a registration statement covering Initial Registrable Securities with the Securities and Exchange Commission (the “SEC”) on or before the Initial Filing Deadline (i.e., November 10, 2007) and cause such registration statement to be declared effective by the SEC on or before the Initial Effectiveness Deadline (i.e., February 10, 2008); WHEREAS, the Company filed a Registration Statement on Form SB-2, File No. 333-147842 (the “Registration Statement”) on December 5, 2007 (and refiled an amended Registration Statement on February 1, 2008) pursuant to the Registration Rights Agreement, but the Registration
